DETAILED ACTION
Applicant’s 02/25/2022 response to the previous 12/08/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1-5 as amended and/or filed in Applicant’s 02/25/2022 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 11 March 2019 (20190311).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Japanese Application Number 2019-043851, filed on 11 March 2019 (20190311).0.

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 1/26/2022 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Response to Arguments
Applicant’s02/25/2022 response to the previous 12/08/2021 Office action and arguments with respect to the rejection(s) set forth in section(s) 11-13 of the previous 12/08/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection(s) has (have) been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  The following references disclose inter alia, autonomous vehicles transporting packages and/or people that have various compartments that control access to each compartment.  For example:
US-20220101244-A1 to Prang; Rüdiger see Fig. 4,

    PNG
    media_image1.png
    278
    382
    media_image1.png
    Greyscale

US-20200047692-A1 to Park; Min Kyu see Figs.3-7,

    PNG
    media_image2.png
    313
    360
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    517
    270
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    511
    321
    media_image4.png
    Greyscale

US-10479418-B1 to Patel; Akshat see Figs. 1A and 1B,

    PNG
    media_image5.png
    251
    319
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    181
    333
    media_image6.png
    Greyscale

US-10414344-B1 to Northcott; Malcolm J. see Fig. 1, 

    PNG
    media_image7.png
    264
    319
    media_image7.png
    Greyscale

US-20190225167-A1 to TAKAMURA; Yuki see Figs. 3 and 4,

    PNG
    media_image8.png
    272
    311
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    429
    333
    media_image9.png
    Greyscale

US-20190130349-A1 to Ferguson; Jerome see Figs. 4A-D,

    PNG
    media_image10.png
    399
    323
    media_image10.png
    Greyscale

US-20190056751-A1 to Ferguson; Jerome see Figs. 4-9,

    PNG
    media_image11.png
    211
    234
    media_image11.png
    Greyscale

US-20190100151-A1 to TAIT; Shaun D. teaches inter alia a privacy screen in figures 2A and 2B,

    PNG
    media_image12.png
    215
    315
    media_image12.png
    Greyscale

US-20180312082-A1 to LALAGUE; Philippe teaches inter alia privacy screens in figures 1 and 3,

    PNG
    media_image13.png
    254
    347
    media_image13.png
    Greyscale

US-20160026967-A1 to SHAH; Jitendra see Fig. 3 

    PNG
    media_image14.png
    213
    226
    media_image14.png
    Greyscale

and US-5238282-A to Watson; Michael J. teaches a vehicular interior partition in Fig. 1,

    PNG
    media_image15.png
    244
    370
    media_image15.png
    Greyscale


The prior art above does not teach or render obvious the claimed invention for at least the reasons set forth in the reasons for allowance below.

Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 5532521 A to Leininger; Robert L., US 20180181126 A1 to Seaman; Conrad Delbert et al. (hereinafter Seaman) and US 20190236538 A1 to Kaneko; Yusuke et al. (Kaneko) fails to teach or render obvious an autonomous traveling vehicle having a loading space for loading a package and/or a user, the autonomous traveling vehicle comprising: a partition apparatus for performing switching between a partitioned state where the loading space is partitioned into a plurality of spaces separated from each other and a communicating state where the loading space forms one continuous space; and a control unit that controls the partition apparatus such that the loading space is brought into the communicating state when only any one of the package and the user is loaded in the loading space and the loading space is brought into the partitioned state when both of the package and the user are loaded in the loading space as set forth in the independent claim(s). 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).  Indeed, resort should be had to Applicants 02/25/2022 response for additional reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220605

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665